Citation Nr: 0713791	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  04-29 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than 
January 1, 2002, for the grant of service connection for 
bronchogenic carcinoma and all associated conditions, 
including depression.  

2.  Entitlement to an initial rating for status post right 
thoracotomy scar, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an initial rating for residuals, 
bronchogenic carcinoma, status post right thoracotomy and 
medical lobectomy

4.  Entitlement to service connection for an eye condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to 
March 1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from March 2002, February 2003, and 
May 2004 rating decisions.  In March 2002, service connection 
for status post right thoracotomy and medial lobectomy, 
residuals of bronchogenic carcinoma, was granted with a 
10 percent evaluation, effective January 2002.  The veteran 
disagreed with the effective date of the grant of service 
connection and also with the rating granted for this 
disability.  

In February 2003, service connection was granted for, amongst 
other issues, status post right thoracotomy scar, with a 
10 percent rating, effective January 2002; and depressive 
disorder, with a 30 percent rating effective January 2002.  
Status post right thoracotomy and medial lobectomy, residuals 
of bronchogenic carcinoma, evaluated as 10 percent disabling, 
was confirmed and continued.  The veteran disagreed with the 
ratings of status post thoracotomy scar and residuals of 
bronchogenic carcinoma, and the effective date of the 
thoracotomy scar and depressive disorder.  

By rating decision of May 2004, service connection was denied 
for an eye condition.  The veteran also disagreed with the 
decision in this claim.  

The issue of entitlement to an initial rating in excess of 
10 percent or status post right thoracotomy scar being 
remanded is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran filed a claim for service connection for lung 
cancer on December 15, 2000.  

2.  A June 2001 rating decision denied the veteran 
entitlement to service connection for lung cancer as a result 
of exposure to herbicides, because his diagnosed respiratory 
cancer had failed to manifest within 30 years of his 
departure from Vietnam.

3.  On January 1, 2002, a change of law eliminated the 
requirement that respiratory cancers become manifest within 
30 years of departure from Vietnam in order for veterans to 
qualify for service connection based on herbicide exposure.  

4.  Service connection was granted for bronchogenic 
carcinoma, effective January 1, 2002, pursuant to VA 
regulatory changes that became effective that day.  

5.  Residuals, bronchogenic carcinoma, status post right 
thoracotomy and medical lobectomy, are productive of no more 
than FEV-1 of 75 percent predicted; FEV-1/FVCof 89 percent 
predicted and DLCO (SB) of 96 percent predicted.  

6.  There is no clinical medical evidence of record linking 
the veteran's present eye condition with his active service.  


CONCLUSIONS OF LAW

1.  An effective date of December 15, 2000, for the award of 
service connection for bronchogenic cancer is warranted.  38 
U.S.C.A. §§ 1110, 1116, 5110 (West 2002); 38 C.F.R. §§ 3.400, 
3.816 (2006).  

2.  The criteria for a rating in excess of 10 percent for 
residuals, bronchogenic carcinoma, status post right 
thoracotomy and medical lobectomy, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Codes, 6604, 6819 (2006).  

3.  An eye condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
includes notifying the veteran of the evidence VA will 
attempt to obtain and that which the veteran is responsible 
for submitting.  Proper notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that the VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim.  See 
38 C.F.R. § 3.159 (2006).  These notice requirements apply to 
all five elements of a service connection claim: veteran 
status, existence of a disability; a connection between the 
veteran's service and the disability; degree of disability; 
and the effective date of the disability.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  This was done prior to the eye claim, 
but not prior to the other issues on appeal.  However, the 
veteran has not been prejudiced as proper notice was given in 
May 2002, and he was given an opportunity to respond to such 
notice.

In Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007), the Court held that when an original claim for service 
connection is granted and the veteran is appealing the 
initial disability rating, prejudice is not presumed when 
there is first-element notice error regarding the information 
and evidence necessary to warrant entitlement to a higher 
evaluation.  The burden is on the veteran to assert with 
specificity how the notification error was prejudicial or 
affected the essential fairness of the adjudication.  In the 
present case, the veteran has not asserted any reason why 
VA's failure to provide first-element notice with respect to 
his disagreement with the initial rating of his bronchogenic 
cancer has prejudiced him.  The veteran received a Statement 
of the Case dated June 2004, which outlined the legal 
criteria for an increased rating for his respiratory 
condition.  The Board finds that the notice error did not 
affect the essential fairness of the adjudication of this 
claim.  The veteran has not been prejudiced by the notice 
error as he has had the opportunity to effectively 
participate in the processing of this claim.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  He has not identified any additional evidence 
pertinent to the claims not already of record, or attempted 
to be located, or requested by VA.  There are no known 
additional records to obtain.  The veteran was scheduled for 
VA examinations for his respiratory condition.  A hearing was 
offered, and the veteran declined.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  

II.  Earlier Effective Date

The veteran asserts, in essence, that an effective date 
earlier than January 1, 2002, should be awarded for the grant 
of service connection for bronchogenic carcinoma and all 
associated conditions, including depression.  He maintains 
that the effective date of the award, which is the effective 
date of the liberalizing regulations should not be his 
effective date of the grant.  He asserts that the date he was 
diagnosed with lung cancer, in November 1998, is the date he 
should be awarded service connection and all associated 
conditions should be awarded service connection from that 
date also.  

Generally, the date of entitlement to an award of service 
connection is the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b)(1); (West 
2002); 38 C.F.R. § 3.400(b)(2) (2006).  

This claim, however, is subject to interpretation under the 
Nehmer v. United States Veterans' Administration 32 F. Supp 
2d 1175 (N.D. Cal. 1999) stipulations.  The Nehmer 
stipulations were incorporated into a final regulation that 
became effective on September 24, 2003.  See 68 Fed. Reg. 
50,966 (Aug. 25, 2003).  The new regulation is 38 C.F.R. § 
3.816(c)(2) and it allows for the assignment of an effective 
date prior to the enactment of the liberalizing regulation if 
the original claim of entitlement to service connection for a 
"covered herbicide disease" was outstanding between March 3, 
1989, and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease.  The date of the award will be the later of 
the date such claim was received by VA or the date the 
disability arose, except as otherwise provided for claims 
received within one year of discharge from service.  

Lung cancer is a respiratory cancer and is a "covered 
herbicide disease" under 38 C.F.R. § 3.816(b)(2).  As such, 
the veteran's case clearly falls within the purview of the 
regulation.  As his claim for service connection for lung 
cancer was filed on December 15, 2000- that is, between March 
3, 1989, and October 1, 2002, the effective date of the 
regulation establishing a presumption of service connection 
for lung cancer, his date of claim is the proper date for the 
grant of service connection.  The Board notes that this is 
the later of the date,  the claim was received by VA 
December 15, 2000, and the date the disability arose was in 
November 1998.  The later date, the date of claim, is the 
date that directs the effective date of the award.  

Based on the above analysis, the Board finds that the 
appropriate effective date for the grant of service 
connection for lung cancer (bronchogenic carcinoma) and all 
associated conditions, is December 15, 2000, the date the 
veteran filed his claim.


III.  Initial Rating

Service connection was established for bronchogenic carcinoma 
by rating decision of March 2002.  A 10 percent rating was 
assigned, effective from January 1, 2002.  This evaluation 
has been in effect to this date.  This is an initial rating 
from the grant of service connection.  

Fenderson v. West, 12 Vet. App. 119 (1999), distinguished 
between a veteran's dissatisfaction with the initial rating 
assigned following the grant of service connection, and a 
claim for an increased rating for a service-connected 
condition.  The Court discussed that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991). 

The veteran's bronchogenic carcinoma is rated under 
Diagnostic Code 6819, for malignant neoplasms, which 
indicates that after cessation of treatment, if there has 
been no recurrence or metastasis, the veteran's carcinoma of 
the respiratory condition is to be rated on the residuals.  
The veteran has had no other treatment for his lung cancer 
and thus, is rated on the residuals, under Diagnostic Code 
6604, chronic obstructive pulmonary disease (COPD).  

The Board also notes that effective October 6, 2006, the 
Schedule for Rating Disabilities concerning respiratory 
conditions was amended.  See 71 Fed. Reg 52457- 52460 (Sept. 
6, 2006).  By this amendment, VA added provisions that 
clarify the use of pulmonary function tests (PFTs) for the 
application of evaluation criteria for diagnostic codes 6600, 
6603, 6604, 6825-6833, and 6840-6845.  The Board notes that 
these changes concern "special provisions" for the 
application of Diagnostic Codes 6600 (chronic bronchitis), 
6603 (emphysema), and 6604 (chronic obstructive pulmonary 
disease), which are not relevant for the veteran's service-
connected lung cancer residuals.  

Under DC 6604, a 10 percent rating is assigned when FEV-1 is 
between 71 and 80 percent of what was predicted; where FEV-1/ 
FVC is between 71 to 80 percent of what was predicted; or 
when DLCO (SB) is between 66 and 80 percent of what was 
predicted.  

Under this DC, a 30 percent rating is assigned when FEV-1 is 
between 56 and 70 percent of what was predicted; where FEV-1/ 
FVC is between 56 and 70 percent of what was predicted; or 
when DLCO (SB) is between 56 and 65 percent of what was 
predicted.

A 60 percent rating is assigned when FEV-1 is between 40 and 
55 of what was predicted; where FEV-1/FVC is between 40 and 
55 percent of what was predicted; where DLCO (SB) is between 
40 and 55 percent of what was predicted; or where the maximum 
oxygen consumption is between 15 to 20 ml/kg/min (with a 
cardio-respiratory limit).

A 100 percent rating is assigned when FEV-1 is less than 40 
of what was predicted; where FEV-1/FVC is less than 40 
percent of what was predicted; where DLCO (SB) is less than 
40 percent of what was predicted; where the maximum exercise 
capacity is less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation); where there is cor 
pulmonale (right heart failure), right ventricular 
hypertrophy, pulmonary hypertension (shown by Echo or cardiac 
catheterization), or episode(s) of acute respiratory failure; 
or where the veteran requires outpatient oxygen therapy.FEV-1 
is between 56 and 70 percent of what was predicted; where 
FEV-1/ FVC is between 56 and 70 percent of what was 
predicted; or when DLCO (SB) is between 56 and 65 percent of 
what was predicted.

During this rating period, the veteran underwent a VA 
examination with pulmonary function testing (PFT) in 
June 2002.  He had chronic cough and expectorated 
approximately a 1/2 cup of clear phlegm per day.  He had some 
dyspnea on exertion, but only if he walked up more than one 
flight of stairs or walked too rapidly.  He had no history of 
asthma, no chest pain, and did not use medication or oxygen 
for his lung condition.  PFT showed FEV-1 as 89 percent of 
predicted, FEV-1/FVC was 89 percent of predicted, and DLCO 
(SB) was 96 percent of predicted.  Although the FEV-1 was 
determined to be mildly decreased, obstructive airways 
disease was not confirmed since the FEV-1FVC ratio was within 
normal limits.  The lung volumes were normal, the diffusing 
capacity for carbon monoxide was within normal limits, and 
there was a significant response to bronchodilators.  

These findings, do not show that the veteran's lung cancer 
residuals warrant any more than the currently rated 
10 percent evaluation.  Therefore, a rating in excess of 
10 percent for residuals of bronchogenic carcinoma is not 
warranted.  


III. Service Connection

The veteran asserts, in essence that service connection is 
warranted for an eye condition based upon service incurrence.  
He previously indicated that his eye condition was due to 
herbicide exposure, and that claim was denied.  He now 
asserts that he has had this eye condition since Vietnam, and 
that it continues to this date.  He alleges that his family 
doctor associates his eye condition to his service in 
Vietnam.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

As for the veteran's claim for service connection for an eye 
condition on a direct basis, the veteran's claim must fail.  

Service medical records show that in July 1967, the veteran 
was treated with cold compresses to the right eye when he 
complained of swelling.  On service discharge in March 1968, 
it was noted that he had defective vision corrected to 20/20 
with contact lens.  There were no other findings, treatment, 
or diagnosis related to an eye condition in service.  

The veteran's first VA examination post service in July 1968 
showed that the veteran's pupil reflexes were normal.  It 
also indicated that he wore contact lens.  No findings, 
treatment, or diagnosis for an eye disorder was noted.  

Thereafter, the veteran has been treated throughout the years 
for variously diagnosed eye disorders to include 
conjunctivitis, blepharitis, retinal detachment, possible 
glaucoma, pinguecula and pterygium.  No medical evidence or 
record has attributed any of those diagnoses to an event in 
service.  Further, although the veteran alleges that his 
primary care physician indicates that his eye disorder is 
related to his service in Vietnam, a review of the record 
only indicates the history provided by the veteran that he 
had eye redness since Vietnam.  The primary care physician 
did not provide any etiology as to the veteran's eye 
disorder.  There is no evidence that links the veteran's eye 
disorder to service, except the veteran's statement of such.  
It is well established that laypersons cannot provide 
testimony when an expert opinion is required.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Based on the foregoing, service connection for an eye 
disorder on a direct basis is denied.  




ORDER

An effective date of December 15, 2000, for the award of 
service connection for bronchogenic cancer and all associated 
conditions, is granted, subject to the laws and regulations 
governing the award of monetary benefits.

An initial rating in excess of 10 percent for residuals, 
bronchogenic carcinoma, status post right thoracotomy and 
medical lobectomy, is denied.  

Service connection for an eye disorder is denied.  


REMAND

Additional development is necessary in this case.  

The veteran and his representative contend, in essence, that 
an initial rating in excess of 10 percent is warranted for a 
status post right thoracotomy scar.  It is maintained that 
the scar bothers him excessively, prevents him from playing 
more than three holes of golf, and causes worsening pain when 
working in certain positions.  

A review of the record reveals that during the course of this 
appeal, VA issued new regulations for evaluating skin 
disabilities, effective August 30, 2002.  See 67 Fed. Reg. 
49590-49599 (July 31, 2002).  Under the revised criteria, a 
scars on widely separated areas, as on two different 
extremities, will be rated separately.  It appears from the 
June 2002 VA examination report, the thoracotomy scar may 
extend over the veteran's right shoulder and thoracic spine.  
It is not clear from the examination report and should be 
resolved prior to final adjudication of the claim.  
Additionally, the examination report discusses that although 
minimal, there was tissue loss related to the scar.  Under 
the new criteria, a note indicates that a superficial scar is 
one that is not associated with underlying tissue damage.  
This too, should be addressed.  

Further, the Board notes that scars can be rated based on 
limitation of function of the affected part. 38 C.F.R. § 
4.118, DC 7805.  The record shows that the veteran had lung 
cancer surgery, leaving him with a thoracotomy scar of the 
right side of his chest.  However, it is not clear as to 
whether the veteran is affected functionally by the scar.  
The examination report, indicates that the scar is located at 
the level of the thoracic spine and ends at the right mid 
axillary line.  The veteran complains of the scar bothering 
him excessively.  This may cause significant limitation of 
function of the right shoulder and/or the thoracic spine.  
The Board thus finds that a VA examination is required to 
determine the extent to which the veteran's thoracotomy scar 
affects limitation of function of his right shoulder and/or 
thoracic spine, if any.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should undergo an 
appropriate VA examination to determine 
the nature and extent of his service 
connected thoracotomy scar.  The claims 
folder must be reviewed prior to 
examination of the veteran and so noted.  
All indicated studies should be 
performed, to include x-ray studies, and 
range of motion testing.  The examiner, 
after fully evaluating the veteran, 
should indicate whether the veteran's 
scar can be described as superficial or 
if there is sufficient underlying soft 
tissue damage to determine that the scar 
is not superficial.  The examiner should 
also determine if there is limitation of 
function of the veteran's right shoulder 
and/or his thoracic spine.  If so, the 
examiner should also answer the following 
questions: (a) whether the right shoulder 
and/or thoracic spine exhibit weakened 
movement, excess fatigability, 
incoordination, or pain on movement (if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional loss of motion due to these 
symptoms); and (b) whether pain 
significantly limits functional ability 
during flare-ups or when the joint is 
used repeatedly over a period of time 
(this determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups).  
A complete rationale for all opinions 
made should be provided.  

3.  After the above development has been 
completed, the case should be reviewed by 
the RO.  The RO should determine if the 
scar is on two separate extremities, or 
on anterior and posterior surfaces of 
extremities or trunk, and if so, the 
areas should be separately rated and 
combined in accordance with § 4.25.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case which 
includes a summary of the evidence, the 
applicable laws and regulations and the 
reasons for the decision.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


